Case 6:18-cv-01606-GAP-GJK Document 107 Filed 11/21/19 Page 1 of 1 PagelD 1724

Self Billed Payment Receipt 8"

Affiliate Details: Receipt From:

Payee: Company: ClickSure Limited
Name: Address: Labourdonnais Village
Address: City: Mapou

City: Zip/Postcode: Mapou

State: Country: Mauritius
Zip/Postcode:

Country:

 

Receipt Number:

 

 

 

 

 

 

 

 

 

Receipt Date: 24-December-2015
Payment Sent Description Quantity Amount $USD TAX $USD
24-December-2015 Affiliate CPA Sales Commission - $28, 765.00 N/A
Subtotal $28,765.00
TAX NIA
Total $28,765.00
Registered Office: ClickSure Limited, Labourdonnais Village, Mapou, Mauritius.
Page 1 of 1 Company Registration Number: C114013304 - Mauritius.

Confidentiality Treatment Requested GB-0018174
